After Remand from the Supreme Court

ROBERTSON, Presiding Judge.
A portion of this court’s prior judgment has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte Cove Properties, Inc., 796 So.2d 331 (Ala.2000). In compliance with the Supreme Court’s opinion, “that portion of the trial court’s summary judgment ‘pertaining to the parties’ rights beyond the point of navigability’ ” is hereby reversed and the cause remanded for further proceedings consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED.
YATES, MONROE, CRAWLEY, and THOMPSON, JJ., concur.